Citation Nr: 1018591	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-00 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Richmond J. Brownson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, S.T., D.T., S.H., and G.H.




ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
February 1946.  He died in October 2005.  The appellant seeks 
benefits as the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The appellant testified before the 
undersigned Acting Veterans Law Judge at the RO in November 
2008 and the transcript is of record.  In April 2009, the 
Board remanded the claim for additional development.

In April 2010 the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Many years after service, the Veteran developed pneumonia 
from which he died in October 2005.  Contributing factors 
included a generalized weakened state, a history of three 
previous cerebrovascular accidents, and Parkinson's disease.  
None of these contributing factors nor the pneumonia were 
caused by any incident of service.

2.  At the time of the Veteran's death, service connection 
was in effect for a left knee disability, rated as 60 percent 
disabling; a right knee disability, rated as 30 percent 
disabling; and bilateral pes planus, rated as 30 percent 
disabling.

3.  The Veteran did not die of a service-connected 
disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).
Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service- connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the notice letter will depend upon the information 
provided in the claimant's application.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In this case, notice was provided to the appellant in 
December 2005, after the initial adjudication of her claim in 
October 2005.  Her claim was subsequently readjudicated in a 
February 2006 rating decision.  The December 2005 notice 
informed her that it was her responsibility to support the 
claim with appropriate evidence, and she was provided with 
the text of the relevant regulations relating to VA's duty to 
notice and assist.

The content of the December 2005 notice letter fully complies 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify, but does not comply 
with the requirements outlined in Hupp.  The Board, however, 
determines that this error is nonprejudicial because:  (1) 
based upon the communications sent to her over the course of 
this appeal, she clearly has actual knowledge of the evidence 
she is required to submit; and (2) based upon her contentions 
and the communications provided to her by VA over the course 
of this appeal, she reasonably understands from the notices 
provided what was needed.  She has submitted numerous 
statements indicating why she believes that the Veteran's 
death was related to his service-connected bilateral knee 
disabilities, and to a lesser extent, his pes planus.  Based 
upon these statements, it is clear that she was aware what 
the Veteran's service-connected disabilities were, and that 
she was required to submit evidence in support of a finding 
that his death was related to a service-connected disability.

Specifically, the appellant clearly showed actual knowledge 
of the evidence required to substantiate her claim.  Indeed, 
her November 2008 testimony before the Board demonstrates 
knowledge of the conditions the Veteran was service-connected 
for while alive, even noting that the Veteran was awarded a 
TDIU rating three years prior to his death.  In addition, all 
VCAA notices provided by VA were clear and pertinent to the 
appellant's contentions, such that a reasonable person could 
understand what was required to prove the claim.  So, 
overall, she was afforded a meaningful opportunity to 
participate in the adjudication of her claim.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  And significantly, 
there is no allegation or evidence that the content error 
affected the essential fairness of the adjudication of the 
claim.  

The appellant was provided with the Dingess elements of VCAA 
notice in April 2009.  

The timing deficiency with regard to the December 2005 
notice, and with respect to the April 2009 Dingess notice was 
cured by readjudication of the claim in a December 2006 
statement of the case and a supplemental statement of the 
case issued in February 2010.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the appellant.  The 
Veteran's service treatment records are in the claims file.  
VA and private treatment records are in the claims file.  
Comprehensive records from L.C., M.D., however, have not been 
associated with the record, as a June 2009 response from his 
office indicated that the records were not available.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the appellant has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  Thus, VA has made 
every reasonable effort to obtain all records relevant to the 
appellant's claim.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

In a cause of death claim VA has a duty to obtain a medical 
opinion when such opinion is "necessary to substantiate the 
claimant's claim for a benefit."  DeLaRosa v. Peake, 515 
F.3d 1319 (Fed. Cir. 2008) (holding provisions of 38 U.S.C.A. 
§ 5103A(d) pertaining to duty to obtain opinions in service 
connection claims are inapplicable to DIC claims based on 
service connection for the cause of death).  In this claim, 
VA obtained an opinion in November 2009.  The opinion is 
thorough and consistent with the Veteran's treatment records, 
and adequately addresses the appellant's contentions.  
Accordingly, it may be considered in deciding the claim.

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A (West 2002 & Supp. 2009), or 38 C.F.R. § 
3.159 (2009), and that the appellant will not be prejudiced 
as a result of the Board's adjudication of her claim.






Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2009).  

For a service-connected disability to be the principal cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (2009).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c) (2009).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  A current 
disability must be related to service or to an incident of 
service origin.  A claimant seeking disability benefits must 
establish the existence of a disability and a connection 
between a veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 
202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cerebrovascular disease, 
if they are shown to be manifest to a degree of 10 percent or 
more within one year following a veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

The Veteran died in October 2005.  An October 2005 death 
certificate listed his cause of death as Parkinson's disease.  
There were no other conditions listed as contributing to 
death but not resulting in the underlying cause.  

In January 2006, the Veteran's treating internal medicine 
physician submitted a letter to VA regarding the Veteran's 
cause of death.  The physician noted that the Veteran had 
suffered from several illnesses prior to his death.  In 
September 2005, the Veteran had been diagnosed with left 
lower lobe pneumonia.  Contributing factors to the pneumonia 
included a generalized weakened state, history of three 
previous strokes, including, most recently, a left 
hemispheric stroke with right upper extremity weakness in May 
2005, and Parkinson's disease.  He noted that although he had 
listed the Veteran's cause of death as Parkinson's disease on 
the certificate of death, on further reflection, the death 
certificate should have stated:

1.	Bilateral pneumonia
2.	Cerebrovascular disease
3.	Parkinson's disease

The physician noted that he would amend the death certificate 
accordingly.

In an amended death certificate issued in February 2006, the 
immediate cause of death was changed to bilateral pneumonia, 
which was listed as due to, or as a consequence of, 
cerebrovascular disease and Parkinson's disease.

At the time of his death, the Veteran was service-connected 
for right and left knee disabilities and bilateral pes 
planus.  There were no other service-connected disabilities.

In numerous written statements submitted in support of her 
claim and in November 2008 testimony before the Board, the 
appellant contended that she was entitled to service 
connection for the cause of the Veteran's death because his 
service-connected bilateral knee disabilities, and, to a 
lesser extent, his service-connected bilateral pes planus, 
were significant contributors to the Veteran's immobility, 
thereby significantly contributing to his bedridden status 
and subsequent development of pneumonia.  She does not assert 
that the Veteran developed pneumonia as a result of any 
service-related pulmonary disorder, or that he developed 
cerebrovascular disease or Parkinson's disease in service, or 
as a direct result of his service.

The appellant and Veteran's daughter and son-in-law also 
provided testimony before the Board in November 2008, 
similarly asserting that the Veteran's service-connected 
disabilities contributed to his immobility, thereby 
increasing the likelihood that he would develop pneumonia, 
and in May 2009 written statements, the appellant's daughter 
and granddaughter made similar arguments, noting that the 
Veteran's service-connected disabilities prohibited him from 
ambulating.  They asserted that had the Veteran been able to 
ambulate, they believed that he would have been able to 
overcome the pneumonia that ultimately resulted in his death.  
In her May 2009 letter, the Veteran's daughter also expressed 
her belief that the December 1996 stroke that precipitated 
the Veteran's physical and cognitive decline was a direct 
result of his December 1996 left total knee replacement.  Had 
the Veteran's service-connected left knee not required 
replacement, he would not have sustained the cerebrovascular 
accident, and as a result would not have experienced the 
cognitive and physical decline that led to his death.

In support of her claim, the appellant submitted a November 
2008 letter from the Veteran's internal medicine physician.  
In this letter, the physician stated that prior to his death, 
the Veteran had end stage osteoarthritis of both knees and 
that toward the end of his life, he essentially was immobile.  
He spent all of his time either in bed or in a wheelchair 
because of his arthritis.  This immobility considerably 
increased his risk for developing pneumonia.

In effort to determine whether the immobility resulting from 
the Veteran's service-connected disabilities contributed 
substantially and materially to his development of pneumonia, 
and thereby to his death, the Board obtained a November 2009 
etiological opinion.  The opining physician reviewed the 
Veteran's claims file, noting that he did have significant 
arthritis in both knees.  In addition to his knees, however, 
the Veteran had multiple contributing factors to his 
immobility, including his advanced age, generalized weakened 
state, a previous history of three cerebrovascular accidents 
(the first two involving the right brain and left side, and 
the third involving the left side and right upper extremity), 
vascular dementia, Parkinson's disease, and dysphagia.  

The amended death certificate listed the Veteran's cause of 
death as bilateral pneumonia, cerebrovascular disease, and 
Parkinson's disease.  In reviewing the September 21, 2005, 
report of discharge from the hospital, dated less than two 
weeks before his death, it was clear that the Veteran had 
been discharged with left lower lobe pneumonia (improved), 
persistent hypoxemia, fecal impaction, with colonic 
obstruction with nausea and vomiting resolved, Parkinson's 
disease with severe dysphagia, history of three previous 
strokes, history of prostate cancer, vascular dementia, 
persistent anemia, and osteoarthritis with right hip pain.  
The Veteran was allowed thick solids, thick puddings, and 
thick liquids.  His caregivers signed a waiver acknowledging 
the potential danger of aspiration on this diet, which the 
Veteran was tolerating at the time of his discharge.  He was 
discharged home on hospice care with comfort care only.

Based upon the above, the examiner opined that although the 
Veteran did have bilateral knee osteoarthritis which limited 
his mobility, the Veteran had multiple other comorbidities 
that led to his immobility, including his previous 
cerebrovascular accidents and his Parkinson's disease.  
Therefore, it was less likely than not that his bilateral 
knee disabilities led to his immobility.  The examiner 
reasoned that notwithstanding the altered gait resulting from 
his service-connected knee disabilities, the Veteran's 
decline in mobility over time was more the result of the 
multiple strokes, Parkinson's disease, and generalized 
weakened status.  

The examiner additionally opined that he Veteran's pneumonia 
was more likely than not related to aspiration.  The Veteran 
had Parkinson's disease with severe dysphagia and a history 
of cerebrovascular accidents.  These chronic problems were 
more likely than not the contributing factors to his 
development of pneumonia.  In sum, the Veteran's bilateral 
knee disability was not likely the cause or contributing 
factor for the development of bilateral pneumonia referenced 
on the death certificate.

The claim turns on whether there is a nexus between the 
Veteran's service-connected disabilities and his development 
of the pneumonia that led to his death.  There are 
conflicting medical opinions on this question.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the Board concludes that the November 2009 VA 
opinion is entitled to more probative weight than is the 
November 2008 opinion from the Veteran's treating physician.  
The November 2009 opinion more thoroughly explained the 
likely proximate cause of the Veteran's death, and explained 
why the proximate cause for the development of pneumonia was 
not likely the Veteran's service-connected knee disabilities, 
as asserted by the appellant, her family members, and as 
suggested by the Veteran's treating physician.  See 
Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence); see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion.")  
The VA examiner explained that while the Veteran's service-
connected disabilities contributed to his immobility, the 
Veteran had several other, nonservice-connected disabilities, 
that were more likely causative factors for his immobility, 
and thereby for the development of pneumonia, including, 
specifically, his generalized weakened state, his history of 
cerebrovascular accidents, and his Parkinson's disease.  His 
nonservice-connected Parkinson's disease played a 
particularly pivotal role in the development of pneumonia, as 
one of the manifestations of his Parkinson's disease was 
severe dysphagia, which the examiner opined caused the 
aspiration that directly led to the development of pneumonia.  

In this regard, the Board notes that the earlier, January 
2006, opinion from the Veteran's treating physician is 
directly in line with these findings.  In that opinion, the 
Veteran's physician attributed his cause of death to his 
generalized weakened state, his history of cerebrovascular 
accidents, and his Parkinson's disease.  Indeed, the 
physician amended the Veteran's death certificate in order to 
reflect these more accurate causes of his death.  Because 
this opinion was rendered without regard to the appellant's 
assertions regarding the relationship between the Veteran's 
service-connected disabilities and his cause of death, the 
Board finds that the January 2006 opinion is more credible, 
and therefore has greater probative value than the November 
2008 opinion.  

As a final note, the Board observes that the November 2009 
opinion was rendered by a nurse practitioner.  However, as 
noted by the Court in Cox v. Nicholson, 20 Vet. App. 563, 569 
(2007); "A nurse practitioner (such as the one who examined 
the Veteran in this case) having completed medical education 
and training . . . fits squarely into the requirement of 
section 3.159(a)(1) as one competent to provide diagnoses, 
statements, or opinions."  See also Goss v. Brown, 9 Vet. 
App. 109 (1996) (to qualify as an expert, a person need not 
be licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments).  Furthermore, the November 2009 VA examination 
report, was approved by L.B., M.D. a VA physician.

For these reasons, the Board concludes that the November 2009 
VA opinion finding, on the whole, that the Veteran's service-
connected disabilities less likely than not contributed 
substantially and materially to his death to be the more 
probative evidence.  

The Board has considered the appellant's assertions, and 
those of her family members, that the Veteran's cause of 
death was related to his service, and specifically to his 
service-connected disabilities, including that he sustained 
the second stroke as a result of the left total knee 
replacement.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  While such laypersons are competent to relate 
symptoms and observations of the Veteran at any time, for the 
reasons given, the Board finds that the statements of the 
appellant and her family members relating his development of 
pneumonia to his service-connected disabilities are not 
competent, and no physician has provided a probative opinion 
making this connection.  

To the extent such statements purport to relate the Veteran's 
pneumonia to his service-connected disabilities, the 
appellant and her family members are not competent to provide 
a causation or etiology opinion requiring medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  As a result, their 
assertions do not constitute competent evidence that the 
Veteran's death was related to his service.

Thus, the Board finds that the preponderance of the evidence 
weighs against a finding that the Veteran's death was related 
to his service-connected bilateral knee and pes planus 
disabilities.  

Therefore, the Board turns to the question of whether the 
Veteran's pneumonia, cerebrovascular disease, and Parkinson's 
disease were otherwise related to his period of active 
service.  

The Veteran's service treatment records do not reveal 
complaints of pulmonary problems, nor findings consistent 
with either cerebrovascular disease or Parkinson's disease.  
The evidence also does not show that the Veteran developed 
cerebrovascular disease or Parkinson's disease within any 
applicable presumptive period following his service.  While 
the Veteran's cerebrovascular disease or Parkinson's disease 
may have existed prior to the initial clinical diagnoses, the 
first evidence of treatment for these diseases is not dated 
until many years after the Veteran's separation from service.  
Because cerebrovascular disease and Parkinson's disease were 
not diagnosed within the applicable one year presumptive 
period following his separation from service, the Board finds 
that service connection for the cause of the Veteran's death 
on a presumptive basis is not warranted.  38 C.F.R. § 3.309 
(2009).

The Board also finds that service connection for the cause of 
the Veteran's death is not warranted based upon direct 
causation.

The Veteran's service treatment records do not show that he 
developed a chronic pulmonary disorder, cerebrovascular 
disease, or Parkinson's disease while in service, nor is 
there medical evidence of symptoms associated with these 
diseases for many years after his separation from service.  
In addition, no treating physician or VA examiner has related 
any of these disorders or diseases to his active service.

The Board has considered the appellant's assertions that she 
is entitled to compensation for the cause of the Veteran's 
death.  She has not, however, argued that the Veteran's 
pneumonia, cerebrovascular disease, or Parkinson's disease 
developed either during or as a result of his active service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no clinical evidence of treatment for 
or complaints related to pneumonia, cerebrovascular disease, 
or Parkinson's disease during the Veteran's period of active 
service.  Additionally, there is in this case no probative 
evidence establishing a medical nexus between military 
service and the Veteran's cause of death, as discussed above.  
Thus, service connection for the cause of the Veteran's death 
is not warranted.

As the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death, the Board finds that service connection for 
the cause of death is not warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 
ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


